Exhibit 10.2

 

SEVENTH AMENDMENT TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Seventh Amendment to Amended and Restated Credit Agreement (the
“Amendment”), is made this 21st day of April, 2015 among CROCS, INC., a
corporation organized under the laws of the State of Delaware (“Crocs”), CROCS
RETAIL, LLC, a limited liability company organized under the laws of the State
of Colorado (“Retail”), OCEAN MINDED, INC., a corporation organized under the
laws of the State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability
company organized under the laws of the State of Colorado (“Jibbitz”),
BITE, INC., a corporation organized under the laws of the State of Colorado
(“Bite”, together with Crocs, Retail, Ocean, Jibbitz and each other Person
joined as a borrower from time to time to the Credit Agreement (as defined
below), collectively “Borrowers” and each a “Borrower”), the Lenders who have
executed this Amendment and constitute Required Lenders (collectively, the
“Consenting Lenders” and each individually a “Consenting Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Administrative Agent”). All capitalized terms used and not otherwise defined
herein shall have the meaning ascribed thereto in the below-defined Credit
Agreement, as amended hereby.

 

BACKGROUND

 

A.                                    On December 16, 2011, Borrowers, Lenders
and Administrative Agent entered into, inter alia, that certain Amended and
Restated Credit Agreement (as same has been or may hereafter be amended,
modified, renewed, extended, restated or supplemented from time to time,
including without limitation as amended by that certain First Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of December 10, 2012, that certain Second Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of June 12, 2013, that
certain Third Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 27, 2013, that certain Fourth Amendment
to Amended and Restated Credit Agreement by and among the parties hereto dated
as of March 27, 2014, that certain Fifth Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of September 26, 2014,
and that certain Sixth Amendment to Amended and Restated Credit Agreement by and
among the parties hereto dated as of April 2, 2015 the “Credit Agreement”) to
reflect certain financing arrangements among the parties thereto.

 

B.                                    Borrowers have requested and
Administrative Agent and Consenting Lenders have agreed to modify certain terms
and provisions of the Credit Agreement on the terms and subject to the
conditions contained in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                          Amendments to Credit
Agreement. Upon the Effective Date (as defined below):

 

(a)                                 New Defined Terms. The following defined
terms are added to Section 1.1 of the Credit Agreement in the appropriate
alphabetical order:

 

IP Transfer Agreement shall mean that certain IP Transfer Agreement attached as
Exhibit A to the Seventh Amendment, as amended, amended and restated,
supplemented or otherwise modified from time to time upon the consent of
Administrative Agent.

 

Panama IP shall mean the intellectual property listed on Schedule A to the
Seventh Amendment.

 

Seventh Amendment shall mean that certain Seventh Amendment to Amended and
Restated Credit Agreement dated as of April 21, 2015 by and among Borrowers, the
Lenders party thereto, and Administrative Agent.

 

(b)                                 Dispositions of Assets or Subsidiaries.
Section 8.2.7 of the Credit Agreement is hereby amended by deleting the word
“or” at the end of clause (vi) thereof, changing the period at the end of clause
(vii) thereof to “; or”, and adding the following as clause (viii) thereof:
“(viii) a transfer of the Panama IP by Crocs to Colorado Footwear C.V., a
company organized under the laws of The Netherlands; located at Cumberland
House, 1 Victoria Street, 9FL, Hamilton HM 11, Bermuda, so long as
Administrative Agent receives, concurrent with such transfer, a fully executed
copy of the IP Transfer Agreement.”

 

(c)                                  Events of Default. Section 9.1 of the
Credit Agreement is hereby amended by changing the period at the end of
Section 9.1.10 thereof to “;”, changing the period at the end of Section 9.1.11
thereof to “; or”, and adding the following as Section 9.1.12 thereof: “9.1.12
IP Transfer Agreement. Any breach of the IP Transfer Agreement, or if any Person
attempts to terminate, or challenges the validity of or its liability under, the
IP Transfer Agreement.”

 

Section 2.                                          Acknowledgment of
Guarantors. With respect to the amendments to the Credit Agreement effected by
this Amendment, each Guarantor signatory hereto hereby acknowledges and agrees
to this Amendment and confirms and agrees that its Guaranty Agreement (as
modified and supplemented in connection with this Amendment) and any other Loan
Document to which it is a party is and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that, upon
the effectiveness of, and on and after the date of this Amendment, each
reference in such Guaranty or Loan Document to the Credit Agreement,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended or
modified by this Amendment. Although Administrative Agent and the Consenting
Lenders have informed the Guarantors of the matters set forth above, and the
Guarantors have acknowledged the same, each Guarantor understands and agrees
that neither Administrative Agent nor any Lender has

 

2

--------------------------------------------------------------------------------


 

any duty under the Credit Agreement, the Guaranty Agreements or any other Loan
Document to so notify any Guarantor or to seek such an acknowledgement, and
nothing contained herein is intended to or shall create such a duty as to any
transaction hereafter.

 

Section 3.                                          Condition Precedent. This
Amendment shall be effective upon Administrative Agent’s receipt of this
Amendment fully executed by the Borrowers, the Guarantors, Administrative Agent
and Consenting Lenders (the “Effective Date”).

 

Section 4.                                          Representations and
Warranties. Each Loan Party:

 

(a)                                 reaffirms all representations and warranties
made to Administrative Agent and Lenders under the Credit Agreement and all of
the other Loan Documents and confirms that all are true and correct in all
material respects as of the date hereof (except (i) to the extent any such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects on and as of such other specific date, and (ii) to the extent any such
representations and warranties are qualified by materiality, in which case such
representations and warranties were true and correct in all respects);

 

(b)                                 reaffirms all of the covenants contained in
the Credit Agreement, covenants to abide thereby until satisfaction in full of
the Obligations and termination of the Credit Agreement and the other Loan
Documents;

 

(c)                                  represents and warrants to the
Administrative Agent and the Lenders that no Potential Default or Event of
Default has occurred and is continuing under any of the Loan Documents or will
result from this Amendment;

 

(d)                                 represents and warrants to the
Administrative Agent and the Lenders that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

 

(e)                                  represents and warrants to the
Administrative Agent and the Lenders that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

Section 5.                                          General Provisions.

 

(a)                                 Payment of Expenses. Borrowers shall pay or
reimburse Administrative Agent and Lenders for their reasonable attorneys’ fees
and

 

3

--------------------------------------------------------------------------------


 

expenses in connection with the preparation, negotiation and execution of this
Amendment and the documents provided for herein or related hereto.

 

(b)                                 Reaffirmation. Except as modified by the
terms hereof, all of the terms and conditions of the Credit Agreement, as
amended, and all of the other Loan Documents are hereby reaffirmed by each Loan
Party and shall continue in full force and effect as therein written.

 

(c)                                  Third Party Rights. No rights are intended
to be created hereunder for the benefit of any third party donee, creditor, or
incidental beneficiary.

 

(d)                                 Headings. The headings of any paragraph of
this Amendment are for convenience only and shall not be used to interpret any
provision hereof.

 

(e)                                  Modifications. No modification hereof or
any agreement referred to herein shall be binding or enforceable unless in
writing and signed on behalf of the party against whom enforcement is sought.

 

(f)                                   Governing Law. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.

 

(g)                                  Counterparts. This Amendment may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission or PDF shall be deemed to be an
original signature hereto.

 

(Signature Pages Follow)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

BORROWERS:

 

CROCS, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

 

 

 

 

CROCS RETAIL, LLC

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

 

 

 

 

OCEAN MINDED, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lather

 

Title: Chief Financial Officer

 

 

 

 

 

JIBBITZ, LLC

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Manager

 

 

 

 

 

BITE, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

[Signature Page to Seventh Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

WESTERN BRANDS HOLDING COMPANY, LLC

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

[Signature Page to Seventh Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent

 

 

 

 

 

 

By:

/s/ Steve C. Roberts

 

Name:

Steve C. Roberts

 

Title:

Vice President

 

[Signature Page to Seventh Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Monica Popowczak

 

Name:

Monica Popowczak

 

Title:

Authorized Officer

 

[Signature Page to Seventh Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Ilene Hernandez

 

Name:

Ilene Hernandez

 

Title:

Assistant Vice President

 

[Signature Page to Seventh Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

IP Transfer Agreement

 

(see attached)

 

[Seventh Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

IP TRANSFER AGREEMENT

 

This IP Transfer Agreement (this “Agreement”), is made as of this 21st day of
April, 2015 among CROCS, INC., a corporation organized under the laws of the
State of Delaware (“Crocs”), COLORADO FOOTWEAR C.V., a company organized under
the laws of The Netherlands (“Colorado”), and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as agent for the Lenders defined below (PNC, in such capacity, the
“Administrative Agent”). All capitalized terms used and not otherwise defined
herein shall have the meaning ascribed thereto in the below-defined Credit
Agreement.

 

BACKGROUND

 

A.                                    Reference is hereby made to (1) that
certain Seventh Amendment (the “Seventh Amendment”) to Amended and Restated
Credit Agreement dated as of the date hereof by and among Crocs, CROCS RETAIL,
LLC (“Retail”), OCEAN MINDED, INC. (“Ocean”), JIBBITZ, LLC (“Jibbitz”),
BITE, INC. (“Bite”, together with Crocs, Retail, Ocean, Jibbitz and each other
Person joined as a borrower from time to time to the Credit Agreement (as
defined below), collectively “Borrowers” and each a “Borrower”), the Lenders
party thereto, and Administrative Agent, and (2) that certain Amended and
Restated Credit Agreement dated as of December 16, 2011 (as same has been or may
hereafter be amended, modified, renewed, extended, restated or supplemented from
time to time, the “Credit Agreement”) by and among the Borrowers, the financial
institutions party thereto as lenders from time to time (the “Lenders”) and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as agent for the Lenders (PNC, in such
capacity, the “Administrative Agent”).

 

B.                                    Crocs owns the intellectual property
listed on Schedule A to the Seventh Amendment (the “Specified IP”) and wishes to
transfer the Specified IP to Colorado (the “Specified IP Transfer”) pursuant to
that certain Deed of Assignment dated on or about the date hereof (the “Transfer
Agreement”).

 

C.                                    As set forth in the Seventh Amendment, the
Lenders are willing to consent to the Specified IP Transfer, with such transfer
being conditioned upon Administrative Agent’s receipt of this Agreement duly
executed by all parties hereto.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Agreements of Crocs and Colorado.

 

1.1                               Notwithstanding anything to the contrary in
the Transfer Agreement or the Credit Agreement, Colorado shall not, and Crocs
shall not permit Colorado to:

 

(a)                                 Grant a Lien on any Specified IP to any
Person other than Administrative Agent;

 

--------------------------------------------------------------------------------


 

(b)                                 Sell, give, convey, or otherwise transfer
any Specified IP or interest in any Specified IP to any Person other than
Administrative Agent or Crocs;

 

(c)                                  Take any action to cause title to any
Specified IP to be held in the name of any Person other than Crocs or Colorado;
or

 

(d)                                 Prevent, impair, or impede in any manner any
action taken or proposed to be taken by Administrative Agent in connection with
any rights or remedies exercised by Administrative Agent with respect to any
intellectual property of Crocs which is subject to Administrative Agent’s Lien
or any other Collateral upon which Administrative Agent has been granted a Lien,
whether or not related in any way to the Specified IP.

 

1.2                               If Administrative Agent exercises any of its
rights or remedies under the Credit Agreement, Crocs and Colorado shall,
immediately upon written notice from Administrative Agent, take all such actions
as Administrative Agent may require in connection therewith, at the sole cost
and expense of Crocs, including without limitation transferring title to the
Specified IP to Crocs and filing such documents, instruments and notices with
any Official Body as may be necessary to evidence such transfer of title.

 

1.3                               Notices to Colorado shall be given in the
manner specified in the Credit Agreement and may be sent by Administrative Agent
to Colorado care of Crocs to the address of Crocs set forth in the Credit
Agreement.

 

2.                                      Governing Law.

 

2.1                               This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.

 

3.                                      Payment of Expenses.

 

3.1                               Crocs shall pay or reimburse Administrative
Agent and Lenders for their reasonable attorneys’ fees and expenses in
connection with the preparation, negotiation and execution of this Agreement and
the documents provided for herein or related hereto.

 

4.                                      JURY TRIAL WAIVER.

 

4.1                               EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

 

--------------------------------------------------------------------------------


 

5.                                      Miscellaneous.

 

5.1                               This Agreement may be executed (including a
signature by facsimile or PDF) in one or more counterparts, each of which shall
be deemed to be an original, but all of which taken together shall be one and
the same instrument. Signature by facsimile or PDF shall bind the parties
hereto.

 

5.2                               This Agreement shall only be amended by a
writing executed by all parties hereto.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

CROCS, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name: Jeffrey J. Lasher

 

Title: Chief Financial Officer

 

 

 

 

 

COLORADO FOOTWEAR C.V.

 

 

 

 

 

 

By:

/s/ Jeffrey Timmers

 

Name: Jeffrey Timmers

 

Title: Management Committee Member

 

[IP Transfer Agreement (Crocs)]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent

 

 

 

 

 

 

By:

/s/ Steve C. Roberts

 

Name: Steve C. Roberts

 

Title: Vice President

 

[IP Transfer Agreement (Crocs)]

 

--------------------------------------------------------------------------------